Citation Nr: 0312302	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  93-11 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a disability of the 
eyes, to include scarring.

2.  Entitlement to an initial (compensable) evaluation for 
service-connected gastric ulcer disease. 

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 until 
his retirement in November 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

As the veteran is appealing the initial assignment of the 
disability rating for his service-connected gastric ulcer, 
the issue has been framed as that listed on the front page of 
this decision.   See Fenderson v. West, 12 Vet. App. 119, 
125- 126 (1999).

In a March 1996 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  He timely provided notice of disagreement with 
the determination, and the issue was included in the 
Statement of the Case issued in October 1996.  While the 
Board notes that the veteran's December 1996 substantive 
appeal did not reference this claim, a careful review of the 
record reflects that in VA Form 646, Statement of Accredited 
Representative, dated in February 1997, the veteran's 
representative addressed the denial of the aforementioned 
claim, albeit without any additional argument or date stamp.  
In light of the foregoing and resolving all reasonable doubt 
in favor of the veteran, the Board finds that the issue of 
entitlement to service connection for bilateral hearing loss 
has been timely appealed.  Therefore, the Board will proceed 
with appellate review of the claim. 

In May 1998, the Board remanded the veteran's claims of 
entitlement to service connection for a disability of the 
eyes, to include scarring, and entitlement to an initial 
(compensable) evaluation for service-connected ulcer, to the 
RO for additional action.  The case has been returned to the 
Board. 


REMAND

Veterans Claims Assistance Act

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002)).  VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  Also see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

With respect to the veteran's claim for service connection 
for a disability of the eyes, to include scarring, when last 
examined by VA for his eyes in October 1999, the examiner 
concluded, after an examination of the claims files and a 
physical evaluation of the appellant, that there was no 
clinical evidence of a bilateral eye disability.  Since that 
time, however, the veteran has submitted numerous VA 
outpatient reports reflecting a diagnosis of dry eye syndrome 
in both eyes.  Therefore, the Board finds that a more current 
eye examination to determine the exact etiology of any 
current bilateral eye pathology, to include diagnosed dry eye 
syndrome, would be helpful prior to final appellate review of 
the veteran's claim. 
In this regard, the Board observes that the statutory duty to 
assist the appellant in the development of evidence pertinent 
to his claim includes a contemporaneous and thorough 
examination when appropriate.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  Therefore, in light of the above, the Board 
is of the opinion that a VA examination, as specified in 
greater detail below, should be performed.

Concerning the veteran's claim for an initial (compensable) 
evaluation for service-connected gastric ulcer disease, the 
Board has reviewed the claims files and identified certain 
assistance that must be rendered to comply with the VCAA with 
respect to the aforementioned claim.  In this regard, a 
review of the claims files reflects that in a letter to the 
veteran, dated in August 2003, the RO informed the veteran of 
the notice and duty to assist requirements of the VCAA along 
with pertinent laws and regulations with respect to other 
claims raised by the veteran during the duration of the 
appeal with the exception of his claim of entitlement to an 
initial (compensable) evaluation for service-connected 
gastric ulcer.  In an effort to assist the RO, the Board has 
reviewed the claims files and identified certain assistance 
that must be rendered to comply with the VCAA with respect to 
the aforementioned claim.   

Further, with respect to the veteran's claim for service 
connection for bilateral hearing loss, the Board notes that 
the veteran was last afforded a VA audiological examination 
in May 1994.  At that time, the veteran was not shown to have 
bilateral hearing loss disability for VA compensation 
purposes.  See 38 C.F.R. § 3.385 (2002).  However, the Board 
finds that a more current VA audiological examination with an 
opinion as to the etiology of any currently present bilateral 
hearing loss would be helpful prior to final appellate review 
of the veteran's claim.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill the statutory duty to 
assist.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002) are fully complied with and 
satisfied.  In particular, the RO should 
take appropriate action in this case to 
comply with the notice and duty to assist 
provisions of 38 U.S.C.A. § 5103(a) and 
(b), to include with regard to the one-
year period for receipt of additional 
evidence.  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
eye disability and/or hearing loss since 
service discharge, and since March 2002 
for his gastric ulcer disease.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  The RO should 
ensure that its efforts to obtain the 
identified records are fully documented 
in the claims files.  If the RO is 
unsuccessful in obtaining any medical 
records identified by the appellant, it 
should inform the appellant and his 
representative of this and ask them to 
provide a copy of the outstanding medical 
records.  

3.  When the above development has been 
completed, the RO should arrange for a VA 
ophthalmology examination to determine 
the extent and etiology of any currently 
present eye disability.  All indicated 
studies should be performed.  Based upon 
the examination results and a review of 
the claims files, the examiner must 
provide an opinion as to whether it is at 
least as likely as not that any currently 
present eye disability is etiologically 
related to events in service.  The 
examiner must indicate that a review of 
the claims files was made.  The rationale 
for all opinions expressed should be 
fully explained.  The claims files, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner.  The examination report must be 
typed.

4.  Then, the RO should schedule the 
veteran for a VA gastrointestinal 
examination to determine the current 
severity of his service-connected gastric 
ulcer disease.  All indicated diagnostic 
tests, procedures, and studies are to be 
conducted, and all findings should be 
reported in detail; copies of all 
laboratory reports must be associated 
with the claims files.  The examiner must 
review the claims files prior to the 
examination.  The examiner must indicate 
that such a review was made.  The 
examiner must obtain and note a detailed 
history including weight fluctuations, 
symptoms, physical findings and 
laboratory findings.  The examiner must 
describe any impairment of the veteran's 
general health, including the frequency 
and severity of symptoms (i.e., mild, 
moderate, moderately severe, or severe), 
nature and degree of nutritional state, 
anemia, weight loss or general debility, 
periodic vomiting, recurrent hematemesis 
or melena, as well as identify any other 
complications due to the veteran's 
service-connected gastric ulcer disease.  
The examiner should identify any 
limitation of activity, including the 
effect on the veteran's employability.  
The claims files and a copy of this 
remand must be made available to, and 
reviewed by, the examiner prior to the 
requested study.  All opinions and 
conclusions expressed must be accompanied 
by a complete rationale.  The examination 
report must be typed.

5.  When the above development has been 
completed, the RO should arrange for a VA 
audiological examination to determine the 
nature, extent and etiology of any 
currently present bilateral hearing loss 
disability.  All indicated studies should 
be performed.  Based upon the examination 
results and a review of the claims files, 
the examiner must provide an opinion as 
to whether or not there was any 
clinically significant change in hearing 
ability demonstrated in service, and 
whether it is at least as likely as not 
that any currently present bilateral 
hearing loss is etiologically related to 
service, to include any clinically 
significant change in hearing ability 
demonstrated in service.  The examiner 
must indicate that a review of the claims 
files was made.  The rationale for all 
opinions expressed should be fully 
explained.  The claims files, including a 
copy of this remand, must be made 
available to and reviewed by the 
examiner.  The examination report must be 
typed. 

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination reports.  If the reports are 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998). 

7.  Thereafter, after undertaking any 
additional development deemed appropriate 
in addition to that requested above, the 
RO should readjudicate the issues on 
appeal.  With regard to the veteran's 
claim of entitlement to an initial 
(compensable) evaluation for service-
connected gastric ulcer disease, the RO 
should readjudicate the appellant's claim 
consistent with the provisions of the 
decision in Fenderson v. West, 12 Vet. 
App. 119 (1999)

8.  The RO should also consider whether 
the increased rating gastric ulcer 
disease issue should be forwarded to the 
Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration.  If any of the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




